Citation Nr: 9912647	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had honorable, active service from December 1965 
to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  In a June 1997 decision, the Board 
denied entitlement to service connection for malaria, basal 
cell carcinoma, and hepatitis, and remanded the claim of 
entitlement to service connection for bilateral hearing loss 
to the RO for additional development.  The RO attempted to 
accomplish the development set forth in the remand, but the 
veteran was uncooperative.  The case is again properly before 
the Board.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between any current hearing loss and service.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998). 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  Lastly, there must be evidence of a nexus 
or relationship between the in-service injury or disease and 
the current disorder, as shown through medical evidence.  Id.  

Alternatively, the United States Court of Appeals for 
Veterans Claims (the Court) has recently indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and the 
veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

However, the lack of any evidence of a hearing loss 
disability in service or at separation is not fatal to the 
veteran's claim.  Laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The central issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the Court:

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post-service test 
results that meet the criteria of 38 C.F.R. § 
3.385. . . . For example, if the record shows 
(a) acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in test 
thresholds in service, though still not meeting 
the requirements for a "disability" under 38 
C.F.R. § 3.385; and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting 
Appellee's Response).  

The veteran has asserted that he was exposed to acoustic 
trauma in service.  He has maintained that, while in combat, 
he sought treatment for ear pain and had his ear punctured to 
relieve pressure.  However, a review of the service medical 
records reveals no treatment for ear problems.  Further, no 
medical evidence has been provided and no opinion has been 
rendered regarding a relationship between service and any 
current hearing loss.  

The veteran has a diagnosis of mild to severe sensorineural 
hearing loss for the right ear and moderate to profound mixed 
sensorineural hearing loss for the left ear.  He underwent a 
VA audiological examination in May 1994 which contained a 
finding of mild to moderate sensorineural hearing loss.  The 
veteran reported that he had first noted hearing loss in 
service.  A VA audiometry examination, dated November 1994, 
revealed puretone thresholds for the right ear of 25, 25, 40, 
50, 55, and 30 decibels for the 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz levels, respectively.  Puretone thresholds for 
the left ear were 30, 25, 50, 50, 60, and 90 decibels at the 
500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, 
respectively.  His speech recognition scores were 96 percent 
for the right ear and 92 percent for the left ear.  The 
examiner noted that negative middle ear pressure, absent 
acoustic reflexes, pure tone results, and air bone gaps 
supported a finding of a conductive component to the 
veteran's hearing loss.  

Testimony provided by the veteran at his June 1995 hearing 
indicated that he developed pressure in his ears while in 
Vietnam and that he received treatment from a field station 
for the condition.  He stated that the facility was at 
Division Headquarters at Chu Lai where a tent for ENT 
problems was set up.  To relieve the pressure, the veteran 
said that the ENT personnel punctured one ear (myringotomy) 
in several places. As a result, he reported that he now has 
constant ringing in his ears, dizziness, and poor balance.

At the veteran's March 1973 service separation examination, 
his hearing was noted to be good, but no clinical findings 
were reported.  The veteran's self-reported medical history 
was positive for hearing loss.  

Although a thorough search has been conducted by VA, the 
veteran's service medical records do not show treatment for 
the time period the veteran served in Vietnam.  A reply 
letter received from the Department of the Army, in April 
1994, stated that it was unable to locate the medical records 
requested by the RO and checked the box indicating that such 
records may have been sent to the National Personnel Records 
Center (NPRC).  

As directed in the Board remand, the RO attempted to contact 
the veteran to obtain information which would allow for 
searching of NPRC records.  The veteran was asked to provide 
as much detailed information as possible regarding his 
treatment for ear problems while serving in Vietnam, 
including assigned duty locations, dates and locations of 
treatment, whether he went on sick leave for ear problems and 
the names of individuals who assisted him in his treatment or 
who were aware of it at the time.  The veteran failed to 
respond with any additional information.  Moreover, the 
veteran failed to report for a scheduled examination by an 
ENT specialist and an audiological evaluation.  The veteran 
has not shown good cause for his failure to appear at either 
examination.  

Despite the lack of a response from the veteran, the Board 
nonetheless made a request to the NPRC for service medical 
records.  In a response dated in August 1997, NPRC personnel 
noted that only one record existed and that all other records 
had been previously sent to VA.  The form which accompanied 
the response was a statement of medical condition, AD Form 
3082-R, in which the veteran reported that there had been no 
change in his medical condition since his last separation 
physical examination.  The form is dated in April 1973 and is 
associated with a period of dishonorable service which is not 
the subject of this decision.  

The Board concludes that the RO undertook sufficient efforts 
to obtain evidence relevant to this veteran's claim in 
compliance with the remand.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  

After reviewing the evidence, the Board observes that, while 
the veteran may currently have a hearing loss disability, 
there is no competent (i.e., medical) evidence suggesting 
that any current hearing loss disability is related to 
service.  No medical examiner has suggested that the 
veteran's mild to severe sensorineural hearing loss for the 
right ear and moderate to profound mixed sensorineural 
hearing loss for the left ear is related to noise exposure 
during combat or otherwise had its origin during the 
veteran's period of active military service.  The veteran has 
maintained that his statements regarding hearing loss in 
service establish such a relationship but are not considered 
competent evidence.  The Board notes that the Court has held 
that lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Although the veteran's reported history contained in 
the May 1994 examination report has been considered, it does 
not appear that the examiner offered an opinion as to any 
relationship to service.  It is no more than a bare 
transcription of a lay history and is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In the absence of competent supporting 
medical evidence, the veteran's claim of entitlement to 
service connection for bilateral hearing loss is not well 
grounded and must be denied on that basis.

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for bilateral hearing loss.  Therefore, the claim for that 
benefit must be denied.

The Board recognizes that the veteran's claim is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Thus, in this case, the veteran 
has not been prejudiced by the manner in which the Board has 
disposed of his claim.  

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary for establishing 
a well-grounded claim, and the reasons why the current 
evidence of record is inadequate in that regard.  McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (1997).


ORDER

Service connection for bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

